     Case 0:18-cr-60310-BB Document 4 Entered on FLSD Docket 11/21/2018 Page 1 of 1
         Case 0:18-cr-6031O-BB Document4 Entered on FLSD Docket11/21/2018 Page 1 Of1

                                             M IN UTE O RDER                                                                         Page4
                                          istrzte Judge Chris M .M cAliley                                                         '--          ='
                     AtkinsBuilding Courthouse -6th Floor                                  Date
                                                                                              :11/20/2018 Time:1:30p.m.
 Defendant: ANTHONY SPENCER                    J#:07306 104
                                                          -           Case #: 18-60310-CR-BLOOM
 AUSA:          .               -+                        Attorney:                          -.
 Violation: CONSP/COMM ITBANKFRAUD
                                                                 Surr/Arres Date:11/20/2018                                  YOB:1991
 Proceeding: InitialAppearance                                         CJA Appt:
  ond TD Held:C Yes              o         Recom m ended Bond:
 Bond     tat:                                                         Co -
                                                                              signed by:
        Surrenderand/ordonotobtainpassports/traveldocs                            Language:                                  *
      Reportto PTSas directed/or        x'saweek/monthby                          Disp ition:
      p one:       x'saweek/monthin person                                                                               .
           om urine testing by Pretrial
      Services
      Treatm entas deem ed necessary                                                   f
  r Refrain from excessiveuse ofalcohol
  r' Participatein mentalhealth assessment& treatment
      M aintain orseekfull-tim e em ploym en education
      Nocontactwithvictims/witnesses,exceptthroughcounsel                                    q S:                        So
      No firearm s                                                                                                   *
  C Notto encumberproperty
 Rr Maynotvisittransportationestablishments                                                                                                 e
        om eConfinement/ElectronicM onitorin n /or                            .                                                             l
        urfew            pm to              am , pai
                                                   dby          &
 r Allowances:M edicalneeds courta pearances, attorne visits,                                         -              -
   religious,e                   A                  p.
                             Q3 >                         .r.m-.
 T Travelextendedto:                                              .
                                                                                   .

 XC Other:                                                                             efr o yto
                                                                                  from SpeedyTrialClock
                                                                                                                                 excluded
NEv COURT APPEARANEE     Date:              Ti
                                             m e:             J ge:                                         Place:
Repod RE Counsel:                                                                                 .
                                                                                                                ictment Wai
                                                                                                                          ved
PTD/BondHearing:                                                                           Not Guikty :10         entered
Preli Arraig rRemoval:                          lS -                                       Jury trzldemane
StatusConference RE:                                 -                                     Stan ln:
D.A.R.- .. . .g
                 ; î * î<
                        .                                           Timein ourt: $
                                     s/chrisM .McAliley                                                   MagistrateJudge
                                      e
